Citation Nr: 0309686	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-09 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for urinary 
frequency/stress incontinence.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to April 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for urinary frequency.  It is noted that when this 
case was previously before the Board in July 1999, it was 
remanded for additional development of the record.  The Board 
observes that it was indicated in that decision that the 
veteran had raised the issue of entitlement to service 
connection for urinary frequency on a secondary basis, and 
this matter was referred to the RO.  This was addressed by 
the RO in a supplemental statement of the case issued in July 
2001.  Since it does not appear that the veteran filed a 
substantive appeal with respect to this aspect of the claim, 
this decision will only consider the issue of service 
connection for urinary frequency/stress incontinence on a 
direct basis. 

During the hearing before the undersigned in July 1998, the 
veteran raised the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for headaches.  (See hearing transcript, 
page 13).  Since this matter has not been developed or 
certified for appeal, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's chronic urinary frequency may not be 
disassociated from her in-service complaints.


CONCLUSION OF LAW

Chronic urinary frequency was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
a supplemental statement of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
supplemental statement of the case issued in July 2001, 
apprised the veteran of the pertinent provisions of the VCAA 
and of that evidence she needed to submit and the development 
the VA would undertake.  The correspondence reflects that the 
veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate her claim, as well as the actions 
expected of her and those the VA would provide, have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any additional evidence that 
could be obtained.  Additionally, the record contains a VA 
clinical opinion as to the etiology of the disability at 
issue.  The veteran also testified at a hearing before the 
undersigned.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The service medical records disclose that the veteran was 
seen on a number of occasions for complaints relating to 
urinary frequency.  These complaints were associated on 
several instances with reports of low back pain.  

The veteran was examined by the VA in January 1990.  She 
complained of chronic bladder leakage of urine and a 
yellowish vaginal discharge.  She indicated that these 
symptoms appeared following an injury in service to the low 
back.  She also reported dysuria.  No pertinent findings were 
recorded.  

VA outpatient treatment records dated from 1991 to 1998 are 
of record.  In October 1991, the veteran complained of 
frequent urination with a foul odor for the previous eight 
years.  She was seen on various occasions for complaints of 
urinary frequency.  She was evaluated for urinary urgency and 
frequency in June 1996.  The assessment was stress urinary 
incontinence with microhematuria.  In August 1996, the 
veteran again complained of urinating all the time, as much 
as every hour all day long.  She denied any pain on 
urinating.  When seen it October 1996, it was reported that a 
cystoscopy performed in August was normal.  

Information concerning neurogenic bladder and stress 
incontinence was received in August 2000.

The veteran was afforded a genitourinary examination by the 
VA in December 2000.  The diagnosis was possible unstable 
bladder.  Additional testing to rule out bladder instability 
was recommended.  An addendum to the examination report, 
dated in June 2001, shows that a urodynamic study revealed no 
evidence of bladder instability, and that it was most likely 
not related to her back condition.  

A VA examination of the spine was conducted in January 2001.  
Following the examination, the examiner commented that it was 
his opinion, based on a review of the claims folder and the 
examination, that it was not likely that the veteran's 
current low back complaints caused her urinary complaints.  
The physician stated that the basis of this conclusion was 
that the history of a fall in service involved a traumatic 
soft tissue injury of the back, without interfering with the 
skeletal structure.

The veteran was again afforded a genitourinary examination by 
the VA in September 2002.  The examiner noted that he had 
reviewed the service medical records, and that they revealed 
that the veteran had urinary symptoms, including frequency of 
urination and incontinence, beginning in 1983, following an 
incident in which she fell.  It was reported that the veteran 
had undergone extensive workup at the VA urology clinic, 
including ultrasound of the kidney and bladders, cystoscopy 
and urodynamic studies.  The diagnosis was chronic increased 
frequency of micturation, by history, of unknown etiology.  
The examiner stated that the veteran's urinary frequency 
started in service, as per the service medical records.  

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Initially, the Board notes that in May 2002, it requested 
additional development of the record pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  Thereafter, the VA genitourinary 
examination was conducted in September 2002.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  However, in light of the favorable decision 
in this case, however, any prejudice to the veteran that 
results from this determination is harmless.  See Bernard, 4 
Vet. App. 384, 393-94.  

It is not disputed that the veteran was treated during 
service for complaints of urinary frequency.  She has 
continued to express similar complaints since her discharge 
from service.  As noted above, following the most recent 
genitourinary examination conducted by the VA, the examiner 
opined that her urinary frequency had its onset in service.  
There is no medical evidence of record to the contrary.  
Accordingly, the preponderance of the evidence supports the 
veteran's claim for service connection for chronic urinary 
frequency.  


ORDER

Service connection for chronic urinary frequency is granted.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

